         Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    BERNARDO LLOYD,                               No. 4:20-CV-1107

                Plaintiff,                        (Judge Brann)

          v.

    WILLIAM BARR, et al.,

                Defendants.

                              MEMORANDUM OPINION

                                  AUGUST 27, 2020

I.       BACKGROUND

         Bernardo Lloyd, an immigration detainee confined at the Clinton County

Correctional Facility, McElhattan, Pennsylvania, filed this pro se civil rights

complaint pursuant to 42 U.S.C. § 1983. 1 The named Defendants are the

Department of Homeland Security (“DHS”), Immigration and Customs

Enforcement (“ICE”); United States Citizenship and Immigration Services

(“USCIS”); William Barr, United States Attorney General; and Angela Hover,

Warden, Clinton County Correctional Facility.2 Plaintiff complains of failing to

receive his evening meal on the night of May 7, 2020. Plaintiff’s application to

proceed in forma pauperis will be granted based on the information contained



1
     Doc. 1.
2
     Id.
                                          1
        Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 2 of 13




therein and the Clerk will be ordered to file the complaint, should he choose to do

so.

        At this time, the Court must review the complaint pursuant to 28 U.S.C. §

1915(e)(2)(B) and 1915A to determine whether it should be dismissed as frivolous

or malicious, for failure to state a claim upon which relief may be granted, or

because it seeks monetary relief from a defendant who is immune from suit. For

the reasons set forth below, the complaint will be dismissed, with leave for

Plaintiff to file an amended complaint.

II.     FACTUAL ALLEGATIONS

        The allegations of the complaint will be construed as true for purposes of

this screening. Plaintiff alleges that he is “an ardent Muslim who willfully

participates in all Muslim events including this year 2020 Ramadan ceremony.”3

On May 7, 2020, Plaintiff was “diligently fasting and awaiting his evening meal as

did other Muslim participants.”4 At approximately 7:30 pm, “the normal time the

food car delivers the meals, the courier began passing out the Styrofoam dinner

trays to the Muslim Ramadan participants”, but “as the trays began disappearing,

none remained and another participant and Mr. Lloyd stood puzzled as to that was

taken place.”5 Plaintiff inquired of the lieutenant as to why there was no dinner


3
    Doc. 1 at 2.
4
    Id.
5
    Id.
                                           2
          Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 3 of 13




tray for him and for the other Ramadan participant; the lieutenant informed

Plaintiff that their names had been removed from the Ramadan list, stating, “I

don’t know why you’re off the list, but you can’t practice Ramadan anymore and I

have no dinner meal for neither of you.”6 The lieutenant further indicated that “the

kitchen is closed so even if I wanted to feed you I can’t get into the kitchen.”7

          At that time, Plaintiff states that he “felt so degraded and an instant feeling

of disgust and humiliation came upon [him]” and he “quickly sought a seat,”

feeling “emotionally drained” after “fasting all day and now to hear [he] can’t eat,

nor continue [his] religious practice ” and “was removed from participating in

Ramadan this year was devastating.”8

          On June 29, 2020, Lloyd filed the instant complaint, requesting

compensatory and punitive damages, as well as injunctive relief, for alleged

violations of his First, Eighth and Fourteenth Amendment rights, and the Religious

Land Use and Institutionalized Persons Act (“RLUIPA”).9

III.      STANDARD OF REVIEW

          A.    Standard for Sua Sponte Dismissal

          Per the Prison Litigation Reform Act, Pub.L. No. 104–134, §§ 801–810, 110

Stat. 1321–66 to 1321–77 (Apr. 26, 1996) (“PLRA”), district courts must review


6
    Id.
7
    Id.
8
    Id.
9
    Id.
                                              3
       Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 4 of 13




complaints in those civil actions in which a prisoner is proceeding in forma

pauperis,10 seeks redress against a governmental employee or entity,11 or brings a

claim with respect to prison conditions.12 The PLRA directs district courts to sua

sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief.

       According to the Supreme Court's decision in Ashcroft v. Iqbal, “a pleading

that offers ‘labels or conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do’.”13 To survive sua sponte screening for failure to state a

claim,14 the complaint must allege “sufficient factual matter” to show that the claim

is facially plausible.15 “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”16 Moreover, while pro se pleadings


10
   See 28 U.S.C. § 1915(e)(2)(B),
11
   See 28 U.S.C. § 1915A(b)
12
   See 42 U.S.C. § 1997e.
13
   556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting Bell Atlantic Corp. v.
   Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
14
   “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28
   U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal
   Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir.2012)
   (per curiam) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.2000)); Mitchell v. Beard,
   492 F. App’x 230, 232 (3d Cir.2012) (per curiam) (discussing 28 U.S.C. § 1997e(c)(1));
   Courteau v. United States, 287 F. App’x 159, 162 (3d Cir.2008) (discussing 28 U.S.C. §
   1915A(b)).
15
   Fowler v. UPMS Shadyside, 578 F.3d 203, 210 (3d Cir.2009) (citation omitted).
16
   Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 483 n. 17 (3d Cir.2012) (quoting Iqbal,
   556 U.S. at 678).
                                                  4
         Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 5 of 13




are liberally construed, “pro se litigants still must allege sufficient facts in their

complaints to support a claim.”17

          B.     Section 1983 Actions

          A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain

violations of his constitutional rights. Section 1983 provides in relevant part:

          Every person who, under color of any statute, ordinance, regulation,
          custom, or usage, of any State or Territory or the District of Columbia,
          subjects, or causes to be subjected, any citizen of the United States or
          other person within the jurisdiction thereof to the deprivation of any
          rights, privileges, or immunities secured by the Constitution and laws,
          shall be liable to the party injured in an action at law, suit in equity, or
          other proper proceeding for redress, except that in any action brought
          against a judicial officer for an act or omission taken in such officer's
          judicial capacity, injunctive relief shall not be granted unless a
          declaratory decree was violated or declaratory relief was unavailable.

          Thus, to state a claim for relief under § 1983, a plaintiff must allege, first,

the violation of a right secured by the Constitution or laws of the United States,

and second, that the alleged deprivation was committed or caused by a person

acting under color of state law.18




17
     Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.2013) (citation omitted).
18
     See Harvey v. Plains Twp. Police Dep’t, 635 F.3d 606, 609 (3d Cir.2011) (citations
     omitted); see also West v. Atkins, 487 U.S. 42, 48 (1988).

                                                 5
         Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 6 of 13




IV.      DISCUSSION

         A.      Personal Involvement

         “A defendant in a civil rights action must have personal involvement in the

alleged wrongs, liability cannot be predicated solely on the operation of respondeat

superior.”19 Personal involvement can be shown through allegations of personal

direction or of actual knowledge and acquiescence.20 As set forth in Rode,

         A defendant in a civil rights action must have personal involvement in
         the alleged wrongs.... [P]ersonal involvement can be shown through
         allegations of personal direction or of actual knowledge and
         acquiescence. Allegations of participation or knowledge and
         acquiescence, however, must be made with appropriate particularity.21

         Moreover, the filing of a grievance, participation in “after-the-fact” review

of a grievance, or dissatisfaction with the response to an inmate’s grievance, do not

establish the involvement of officials and administrators in any underlying

constitutional deprivation.22




19
     Rode v. Dellarciprete, 845 F.2d at 1207-08; see also Sutton v. Rasheed, 323 F.3d 236, 249
     (3d Cir. 2003).
20
     Rode, 845 F.2d at 1207.
21
     Id. at 1207.
22
     See Pressley v. Beard, 266 Fed. Appx. 216, 218 (3d Cir. 2008) (not precedential) (“The
     District Court properly dismissed these defendants and any additional defendants who were
     sued based on their failure to take corrective action when grievances or investigations were
     referred to them.”); Brooks v. Beard, 167 Fed. Appx. 923, 925 (3d Cir. 2006) (not
     precedential) (holding that allegations that prison officials responded inappropriately to
     inmate’s later-filed grievances do not establish the involvement of those officials and
     administrators in the underlying constitutional deprivation).
                                                    6
      Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 7 of 13




       Aside from naming Defendant Barr in the caption of the complaint, there are

no allegations against this Defendant in the body of the complaint. Because

Plaintiff fails to provide any allegations of personal involvement in his complaint

against any Defendant Barr, this Defendant will be dismissed without prejudice, as

Plaintiff has failed to state a claim upon which relief may be granted.

Additionally, any claim against Defendant Warden Hover which appear to solely

arise out of the alleged failure of Defendant Hover to satisfactorily resolve

Plaintiff’s prison complaints and grievances is also to be dismissed.

       B.     Claims against DHS, ICE and USCIS

       Lloyd’s complaint asserts claims against the DHS, ICE and USCIS, under 42

U.S.C. § 1983. However, any such claims are to be dismissed with prejudice.

       As stated in the statute itself, § 1983 applies only in cases of persons acting

under color of state law.23 It is accordingly well-settled that liability under § 1983

will not attach for actions taken under color of federal law.24 Any actions taken by

DHS, ICE or USCIS against Lloyd would have been under the authority of federal

law, not state law.25 Lloyd, accordingly, cannot state a claim against these

Defendants under § 1983, and his claims are to be dismissed with prejudice.



23
   See 42 U.S.C. § 1983. (emphasis added).
24
   Brown v. Philip Morris Inc., 250 F.3d 789, 800 (3d Cir. 2001); see also Bethea v. Reid,
   445 F.2d 1163, 1164 (3d Cir. 1971).
25
   See Johnson v. U.S. Attorney’s, No. CIV.A 10-1643, 2010 WL 2991409, at *2 (E.D. Pa.
   July 27, 2010).
                                                7
       Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 8 of 13




       C.      Eighth Amendment Claim

       “[T]he treatment a prisoner receives in prison and the conditions under

which he is confined are subject to scrutiny under the Eighth Amendment.”26 “No

static test determines whether conditions of confinement are ‘cruel and unusual.’

These terms must ‘draw [their] meaning from the evolving standards of decency

that mark the progress of a maturing society”.”27 Conditions of prison confinement

violate the Eighth Amendment only if they “deprive inmates of the minimal

civilized measure of life’s necessities.”28 “[P]rison officials must ensure that

inmates receive adequate food, clothing, shelter, and medical care and must ‘take

reasonable measures to guarantee the safety of inmates’.”29 Courts have stressed

the duration of the exposure to the alleged unconstitutional conditions and the

“totality of the circumstances” as critical to a finding of cruel and inhumane

treatment.30

       Plaintiff’s complaint of a “purported deprivation of a single meal is not of

such magnitude as to rise to the level of a constitutional violation.”31 Rather, “[a]




26
   Helling v. McKinney, 509 U.S. 25, 31 (1993).
27
   Tillery v. Owens, 719 F. Supp. 1256, 1261 (W.D. Pa. 1989) (citing Rhodes, 452 U.S. at 346).
28
   Rhodes, 452 U.S. at 347.
29
   Farmer, 511 U.S. at 832 (quoting Hudson v. Palmer, 468 U.S. 517, 526–27(1984)).
30
   Rhodes, 452 U.S. at 362–63.
31
   See Robles v. Coughlin, 725 F.2d 12, 15 (2d Cir. 1983) (only a substantial deprivation of
   food to a prisoner sets forth a viable Eighth Amendment claim).” Lindsey v. O’Connor, 327
   Fed. Appx. 319, 321 (3d Cir. 2009).
                                                  8
         Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 9 of 13




systematic failure to provide food in sufficient quantity to maintain normal health

violates the Eighth Amendment.”32 Isolated incidents simply do not rise to the

level of a constitutional infraction.33

         In sum, the denial of a single meal cannot lead to the denial of sufficient

nutrition in a way which shocks the conscious and departs from minimal civilized

standards of life’s necessities. Consequently, this claim is subject to dismissal.

         D.      Free Exercise Claim

         Plaintiff alleges that his right to practice his religion properly or freely was

violated by the denial of his Ramadan meal and by the removal of his named from

the list of Ramadan participants .

         The First Amendment states that “Congress shall make no law respecting an

establishment of religion, or prohibiting the free exercise thereof ...”34 “Inmates

clearly retain protections afforded by the First Amendment, ... including its

directive that no law shall prohibit the free exercise of religion.”35 Nevertheless,

“[t]he mere assertion of a religious belief does not automatically trigger First


32
     Feliciano v. Burset, No. 79-4 PG, 2010 WL 4922700 (D.P.R. Dec. 2, 2010).
33
     See e.g., Gonzales v. Martinez, 892 F.2d 1046 (9th Cir. 1990) (finding no violation when
     inmate denied breakfast and lunch for a three-week period but fed nutritionally adequate
     dinner); Cunningham v. Jones, 667 F.2d 565, 566 (6th Cir. 1982) (holding one meal per day
     for fifteen days provides sufficient nutrition to sustain normal health and does not offend
     the Constitution); Zanders v. Ferko, 439 Fed. Appx. 158, 160 (3d Cir. 2011)(finding that
     “the alleged deprivation of three meals over two days fails to rise to the level of a
     constitutional violation”).
34
     U.S. Const. amend. I.
35
     DeHart v. Horn, 227 F.3d 47, 50 (3d Cir.2000) (en banc) (quoting O’Lone v. Shabazz, 482
     U.S. 342, 348 (1987).
                                                    9
        Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 10 of 13




Amendment protections, however. To the contrary, only those beliefs which are

both sincerely held and religious in nature are entitled to constitutional

protection.”36

         In this case, Plaintiff has identified that he is of the Muslim faith. “The Free

Exercise Clause of the First Amendment is violated when the government has

‘placed a substantial burden on the observation of a central religious belief or

practice’ and no ‘compelling governmental interests justifies the burden.”37 “In

order to establish a substantial burden, [a plaintiff] must ... allege state action that

is either compulsory or coercive in nature.”38

         Plaintiff does not allege facts in the complaint that any of the named

Defendants placed a substantial burden of the observation of a central religious

belief or practice. Indeed, Plaintiff’s only complaint is that he was not on the list

for his Ramadan meal and failed to receive his evening meal. There are no

allegations that the named Defendants substantially burdened Plaintiff’s ability to

continue his practice of his faith during the holy period of Ramadan. Accordingly,




36
     Id. at 51.
37
     Torres v. Davis, 506 F. App’x 98, 101 (3d Cir.2012) (per curiam) (quoting Hernandez v.
     Comm’r, 490 U.S. 680, 699 (1989); see also Chavis v. United States, No. 14–2578, 2014
     WL 3547851, at *5 (D.N.J. July 17, 2014).
38
     Anspach ex rel. Anspach v. City of Phila. Dep’t of Public Health, 503 F.3d 256, 272 (3d
     Cir.2007) (citing Lee v. Weisman, 505 U.S. 577, 621, 112 S.Ct. 2649, 120 L.Ed.2d 467
     (1992)) (remaining citations omitted).

                                               10
        Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 11 of 13




the free exercise claim will be dismissed without prejudice for failure to state a

claim upon which relief can be granted.

         E.     Religious Land Use and Institutionalized Persons Act (RLUIPA)
                Claim

         Plaintiff also claims that his rights under RLUIPA were violated when he

failed to receive his evening meal.

         Section 3 of RLUIPA states that “[n]o government shall impose a substantial

burden on the religious exercise of a person residing in or confined to an

institution....”39 “A plaintiff-inmate bears the burden to show that a prison

institution’s policy or official practice has substantially burdened the practice of

that inmate's religion.”40 According to the Third Circuit, a substantial burden

exists where an inmate “is forced to choose between following precepts of his

religion and forfeiting benefits otherwise generally available to other inmates

versus abandoning one of the precepts of his religion in order to receive a

benefit....”41 A substantial burden also exists where “the government puts

substantial pressure on an adherent to substantially modify his behavior and to

violate his beliefs.”42 Citing to RLUIPA’s legislative history, the Third Circuit has

explained that what constitutes a “substantial burden” should be defined broadly.43


39
     42 U.S.C. § 2000cc–1(a).
40
     Washington v. Klem, 497 F.3d 272, 277–78 (3d Cir.2007).
41
     Id. at 280.
42
     Id.
43
     Id.
                                               11
        Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 12 of 13




         Here, the issue is whether the failure to serve Plaintiff his evening Ramadan

meal amounts to a “substantial burden” and whether this is pursuant to a “policy or

official practice.” The Third Circuit has observed that prisoners have a

“constitutional right not to be forced into a Hobson’s choice of eating food that

offends one’s religious beliefs, or eating very little or not at all.”44

         In Norwood v. Strada, the prisoner-plaintiff was not served his appropriate

halal diet for three days during an emergency prison lockdown.45 The District

Court granted the defendant’s motion for summary judgment and held that the

brief denial of religious meals did not substantially burden the plaintiff’s religion.46

The Third Circuit agreed and concluded that the three day time period, especially

under the lock down circumstance, constituted “a mere de minimis intrusion.”47 By

extension, the Court finds that a single isolated incident of missing one evening

meal in the case at bar did not substantially burden Plaintiff’s religion.

         Even if Plaintiff could prove that the failure to receive his evening Ramadan

meal presented a “substantial burden,” he has failed to allege that this was due to a




44
     Norwood v. Strada, 249 Fed. App’x. 269, 272 (3d Cir.2007) (non-precedential); see also
     Jupiter v. Johnson, No. 10–01968, 2011 WL 4527803 (M.D. Pa. Apr. 26, 2011) (“A prisoner
     who is consistently not provided meals in accordance with his religious beliefs is
     substantially burdened in the exercise of his religion.”).
45
     Id. at 270 n. 1.
46
     Id. at 270–71.
47
     Id. at 272.
                                                   12
        Case 4:20-cv-01107-MWB-DB Document 5 Filed 08/27/20 Page 13 of 13




“policy or official practice.”48 Accordingly, the Court will dismiss Plaintiff’s

RLUIPA claim.

V.       CONCLUSION

         Generally, “plaintiffs who file complaints subject to dismissal under Rule

12(b)(6) should receive leave to amend unless amendment would be inequitable or

futile.”49 Because Plaintiff may be able to remedy the aforementioned pleading

defects regarding the claim that he was removed from the list of Ramadan

participants, the Court will grant Plaintiff an opportunity to amend his complaint.

         For the foregoing reasons, this Court will dismiss the complaint without

prejudice for failure to state a claim upon which relief may be granted, with leave

to amend granted and, dismiss, with prejudice, Defendants DHS, ICE and USCIS.

         An appropriate Order follows.



                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




48
     See Washington, 497 F.3d at 277–78.
49
     Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).
                                               13
